Citation Nr: 0307096	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-07 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
1970, for a 100 percent rating for schizophrenia.  

2.  Entitlement to an increased rating for urethral 
stricture, currently assigned a 60 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to October 
1953.  He has been found incompetent for VA purposes since 
1988, and his wife, who is also his custodian for payment 
purposes, is the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of June 1999, 
which granted a 60 percent rating for urethral stricture, and 
November 1999, which denied an effective date earlier than 
March 23, 1970, for a 100 percent rating for schizophrenia.  

In a decision dated in October 1966, the Board denied service 
connection for schizophrenia.  Reconsideration of that 
decision was denied by the Board in August 1999, July 2000, 
and April 2002.  In an October 2001 decision, the Board 
determined that there was no clear and unmistakable error 
(CUE) in the October 1966 Board decision denying service 
connection for schizophrenia.  In February 2003, 
reconsideration of the October 1966 and October 2001 Board 
decisions was denied by the Board.


FINDINGS OF FACT

1.  The Board denied service connection for schizophrenia in 
an October 1966 decision, and denied entitlement to a rating 
of total disability based on individual unemployability (TDIU 
rating) in a March 1967 decision.  

2.  In May 1967, the RO granted a TDIU rating effective 
November 10, 1966, on the basis that an examination that 
month constituted an informal claim.  That RO decision was 
not undebatably erroneous.

3.  Service connection for schizophrenia was granted by the 
RO in April 1971, effective in November 1966, with a 100 
percent rating effective on March 23, 1970.  That RO decision 
was not undebatably erroneous.

4.  The veteran is in receipt of the maximum schedular 
evaluation of 60 percent provided for urethral stricture, and 
an exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 23, 1970, for a 100 
percent rating for schizophrenia, is not warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.400 (2002).  

2.  The criteria for an evaluation in excess of 60 percent 
for urethral stricture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Code 7518 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statements of the case, and supplemental 
statements of the case, the appellant has been informed of 
the evidence necessary to substantiate the claims, and of her 
and VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Background

The veteran had active service from November 1950 to October 
1953.  By rating action dated in August 1954, he was granted 
service connection for urethral stricture, assigned a 10 
percent rating.  In an August 1960 rating decision, the 
rating for urethral stricture was increased to 30 percent.  
In June 1962, the veteran claimed that he had developed a 
nervous condition secondary to his urethral stricture.  In 
April 1963, the RO granted service connection for the nervous 
condition, secondary to urethral stricture, and rated the two 
as a single disability, urethral stricture with situational 
anxiety and functional overlay, and assigned a 30 percent 
rating, effective in November 1961.  

In May 1963, the veteran was hospitalized in a VA facility, 
with a final diagnosis of schizophrenic reaction, 
undifferentiated type, with strong paranoid features, of 
moderate incapacity.  A VA examination in August 1963 also 
resulted in a diagnosis of schizophrenic reaction, 
undifferentiated type, with strong paranoid features, of 
moderate incapacity.  By rating action dated in September 
1963, service connection for schizophrenic reaction was 
denied.  The veteran appealed that determination, and, in the 
course of appellate development, the Board obtained an 
opinion in August 1966 from the chief medical director.  In 
this opinion, it was concluded that the veteran did not have 
schizophrenic reaction, and that the correct psychiatric 
diagnosis was anxiety reaction.  The Board denied service 
connection for schizophrenia in a decision dated in October 
1966, which included consideration of the May 1963 hospital 
report.  In addition, the issue of entitlement to a TDIU 
rating was remanded for further development.  In October 
1966, the veteran was notified of this decision.  

Evidence associated with the claims file subsequent to the 
1966 Board decision includes records of VA hospitalizations 
from July to August 1966, and again in August 1966, for 
observation and evaluation.  Reportedly, he worked as a 
teacher.  Psychological testing did not disclose evidence of 
a psychosis.  The current diagnosis could not be determined, 
as the veteran left the hospital against medical advice prior 
to the completion of the evaluation.  

In November 1966, a VA psychiatric examination was conducted.  
On this occasion, the veteran said he had quit college due to 
hospitalizations for his genitourinary condition.  He said he 
had worked as a school teacher in 1959, but had not been 
employed since.  He indicated that he had a very withdrawn, 
reclusive, and dependent life at home.  On mental status 
examination, he had a frozen facial expression.  He was very 
laconic, superficial, vague, and hostile.  His affect was 
flat.  He appeared anxious and despondent.  He admitted to 
auditory hallucinations of his name being called.  No 
referential delusions were present, and he was well-oriented 
in all three spheres.  He was coherent and relevant.  His 
insight was poor, memory was intact, and judgment was fair.  
The diagnosis was anxiety reaction with conversion features, 
secondary to his genitourinary condition, severe.  

By a decision dated in March 1967, the Board denied 
entitlement to a TDIU rating. 

By a May 1967 rating decision, the evaluation for the 
urethral condition with anxiety was recharacterized as 
anxiety reaction secondary to urethral stricture, assigned a 
50 percent rating, effective in November 1966.  He also had 
service-connected pyelonephritis, rated 30 percent disabling.  
His combined compensation rating was 70 percent.  A TDIU 
rating was granted effective in November 1966.  The veteran 
did not appeal the effective date of this rating.  

On March 23, 1970, a VA examination was conducted.  The 
veteran said he had been unemployed for about 4 or 5 years, 
and that he had previously been a high school teacher.  He 
complained of hearing voices.  On mental status examination, 
he had an inappropriate affect, and admitted to auditory and 
visual hallucinations, as well as delusions of persecution 
and ideas of reference.  Memory was defective.  He had no 
insight, and judgment was impaired.  The diagnosis was 
schizophrenic reaction, undifferentiated type, with paranoid 
features, severe.  

In January 1971, a VA psychiatric examination was conducted.  
On mental status examination, the veteran seemed in poor 
contact with reality.  There was looseness of associations 
and ideas of reference and persecution.  He actively 
responded to auditory hallucinations.  His affect was flat 
and dissociated.  He was quite regressed.  He had no insight, 
and his judgment was missing.  The diagnosis was 
schizophrenia, undifferentiated, chronic, marked.  

In April 1971, an expert opinion was obtained, which noted 
that the November 1966 psychiatric examination report 
disclosed indications of possible schizophrenia, and that 
both the examinations in March 1970 and in January 1971 
should have mentioned that the schizophrenic reaction was a 
maturation of the prior anxiety reaction, and secondary to 
his genitourinary condition.  

A letter dated in April 1971 was received from M. F. Alsina-
Capo, M.D., who wrote regarding treatment of urethral 
stricture since 1958.  the veteran was in need of periodic 
dilatations, and whenever such dilatations were required, he 
presented symptoms of extreme nervousness, anxiety, and 
preoccupation and these emotional components wer.  The 
diagnoses were chronic urethral stricture, and severe anxiety 
associated with his chronic urethral stricture.  

In a May 1971 rating decision, service connection for 
schizophrenia was granted.  The veteran was granted a 50 
percent rating for schizophrenia, effective November 10, 
1966, and a 100 percent rating, effective March 23, 1970.  He 
was also granted a separate 30 percent rating for urethral 
stricture, effective March 23, 1970.  The TDIU rating was 
noted to have been in effect from November 1966 to March 
1970.  He did not appeal the effective date of these ratings.

II.  Analysis

A.  Earlier effective date for 100 percent rating for 
schizophrenia

The appellant contends that the effective date for the grant 
of a 100 percent rating for schizophrenia should be May 23, 
1963, the date the veteran was admitted to a VA hospital for 
symptoms diagnosed as schizophrenia.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

Service connection for schizophrenia was denied by the Board 
in October 1966; that decision is final.  38 U.S.C.A. § 7104.  
The 1966 Board decision also subsumed the prior rating 
decisions which denied service connection for schizophrenic 
reaction.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Moreover, in a decision dated in October 2001, the Board 
found that there was no CUE in the October 1966 Board 
decision, and reconsideration of the 1966 decision has been 
denied on several occasions, most recently in January 2003.  

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  

Thus, as a result of the final October 1966 Board decision, 
the effective date of the grant of a 100 percent rating for 
schizophrenia may not, as a matter of law, be based on the 
May 1963 VA hospital report.  See 38 U.S.C.A. §§ 7104, 7111; 
Smith, supra.    

In March 1967, the Board denied entitlement to a TDIU rating; 
that decision is final.  In May 1967, the RO construed the 
November 1966 examination report as a claim for increase in 
its assignment of a 50 percent rating for anxiety reaction, 
and TDIU rating, effective the date of the examination.  
Because of the final Board decision addressing that issue, 
the effective date for a TDIU rating may not be prior to the 
November 1966 informal claim.  Washington, supra.  

Subsequently, in May 1971, the RO granted service connection 
for schizophrenia, and granted a 100 percent rating effective 
the date of a VA examination on March 23, 1970.  The urethral 
stricture, previously combined with the anxiety disorder, was 
assigned a separate 30 percent rating.  

Neither the 1967 nor the 1971 rating decisions was appealed 
with the submission of a notice of disagreement within one 
year of the date of notification of determinations.  
Accordingly, those decisions are final in the absence of CUE.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 
20.201, 20.302.   

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

The appellant has not made any specific contentions of error 
of fact or law in the May 1967 and May 1971 rating decisions.  
Considering the evidence available at the time of those 
rating decisions, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that a 100 percent schedular rating was 
warranted for schizophrenia prior to March 23, 1970.  In this 
regard, while the VA examinations in March 1970 and April 
1971 found severe symptoms of schizophrenia, the veteran's 
treating physician during this time provided a diagnosis of 
anxiety disorder, and indicated that such symptoms, although 
severe, were only present when the veteran required urethral 
dilatation.  

Moreover, the symptoms involving auditory hallucinations, 
memory, and judgment were more severe in March 1970 than in 
November 1966, and additional symptoms, such as delusions of 
persecution and ideas of reference, were not shown prior to 
the March 1970 examination.  

There was no undebatable error of fact or law that would have 
manifestly changed the outcome at the time of the May 1967 or 
April 1971 rating decisions, and there was no CUE in the 
assignment of a 50 percent schedular rating and TDIU rating 
for the period from November 1966 to March 1970.  See 
38 C.F.R. § 3.105(a).  Accordingly, there is no entitlement 
to an effective date prior to March 23, 1970, for a 100 
percent rating for schizophrenia, and the claim must be 
denied.  

B.  Increased rating for urethral stricture

The appellant contends that the veteran's urethral stricture 
presents a hardship condition warranting a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Urethral stricture is rated as voiding dysfunction.  
38 C.F.R. § 4.115b, Code 7518.  Voiding dysfunction is rated 
as urine leakage, frequency, or obstructed voiding.  Marked 
obstructive symptomatology with stricture disease requiring 
periodic dilatation every 2 to 3 months warrants a 10 percent 
rating.  Urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent rating.  
urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.  

The veteran's 60 percent rating for urethral stricture is the 
maximum schedular evaluation provided for that disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The medical evidence of record, including a VA examination 
conducted in December 1997, a VA medical opinion obtained in 
January 1998, and correspondence from the veteran's treating 
physician, M. Alsina-Capo, M.D., dated in 1997 and 1998, 
describes a severe, chronic genitourinary condition, with 
recurrent infections, requiring dilatations, 
catheterizations, and the wearing of absorbent materials due 
to urinary incontinence.  

The evidence also shows that although the veteran requires 
recurrent dilatations, the procedures are most often 
performed on an outpatient basis, with hospitalization only 
rarely required.  Further, a high rating in itself is a 
recognition of significant impairment in employability.  See 
Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  Interference 
with employment, due solely to his urethral stricture, beyond 
that contemplated by the 60 percent rating in effect, has not 
been shown.  Accordingly, return to the RO for referral for 
consideration of an increased rating on an extraschedular 
basis is not warranted.

The appellant has also contended that a higher rating is 
warranted based on special monthly compensation due to his 
loss of bladder sphincter control.  However, while the 
evidence indicates loss of bladder sphincter control, there 
is no evidence of loss of anal sphincter control, or 
paralysis of the lower extremities, as required for special 
monthly compensation based on paraplegia under 38 C.F.R. § 
3.350(d)(2).  

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 60 percent for urethral stricture, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An earlier effective date, prior to March 23, 1970, for a 100 
percent rating for schizophrenia, is denied.

An evaluation in excess of 60 percent for urethral stricture 
is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

